 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   HOPE ALLEY, CA SBN #314109
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     AMBER CHRISTINE OCERNON LUCAS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       Case No. 6:16-mj-00095
12                     Plaintiff,                    MOTION TO DISMISS; ORDER
13   vs.
14   AMBER CHRISTINE OCERNON
     LUCAS,
15
                       Defendant.
16
17          Defendant Amber Christine Ocernon Lucas hereby files this motion to dismiss pursuant
18   to 18 U.S.C. § 3607(a). The Government does not oppose this request.
19          On June 1, 2017, Ms. Lucas pleaded guilty to presence in the park when under the influence
20   of alcohol or a controlled substance in violation of 36 C.F.R. § 2.35(c). Pursuant to the agreement
21   of the parties, the Court granted Ms. Lucas a deferred entry of judgment under 18 U.S.C. § 3607(a).
22   On May 9, 2018, the Court vacated Ms. Lucas’s review hearing because she had fully complied
23   with the terms of her probation. Ms. Lucas’s probation expired on June 1, 2018.
24          Under 18 U.S.C. § 3607(a), “[a]t the expiration of the term of probation, if the person has
25   not violated a condition of his probation, the court shall, without entering a judgment of conviction,
26   dismiss the proceedings against the person and discharge him from probation.” 18 U.S.C. §
27   3607(a). Here, Ms. Lucas’s term of probation has expired, and she did not violate any condition
28   of her probation. Accordingly, Ms. Lucas requests that the Court, without entering a judgment of
 1   conviction, dismiss the proceedings.
 2
                                                  Respectfully submitted,
 3
 4                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 5
 6   Date: October 16, 2018                       /s/ Hope Alley
                                                  HOPE ALLEY
 7                                                Assistant Federal Defender
                                                  Attorney for Defendant
 8                                                AMBER CHRISTINE OCERNON LUCAS
 9
10                                                ORDER
11            Pursuant to 18 U.S.C. § 3607(a), the court hereby dismisses the proceedings against Ms.
12   Lucas in United States v. Lucas, Case No. 6:16-mj-00095.
13
14   IT IS SO ORDERED.
15
16   Dated:      October 17, 2018
                                                      UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27

28

     Lucas - Motion to Dismiss                           -2-
